Ca_

\OOO\.`|O\U'|-BL)JN'-‘

NN[\)[\)[\)NNN[\)»-ln->-»v-¢r-v-¢»-»-¢b-v-‘
OO\]O\W-§UJN*-*O\OOO\]O\LJ!-PUJ[\)'_‘O

n

ulas Caiafa,

LosAn An§eles ali 0rnia9

LAW FFICE OF CHR.IST

Palm DesertC al form a9
760) 46_9 5§86 -fPhone 06ch
mall. CjII‘lOI'OSO @mOl‘OSOf

JOSE JACOBO, et al.,
Plaintiffs,
vs.

ROSS STORES, INC., et al.,

Christo herJ. Morosoff, EscbIgS

Defendants.

;e 2:15-cv-O470l-I\/|WF-AGR Document 133 Filed 09/29/18 Page 1 of 2 Page |D #:3341

lotslzc;[A (SBN 1077;47)
GLAS CAI AA Professional Law Corporation
]1)1?345 West Ol m ic Boulevard, Suite 1245

]%310) )4 §-4 5240 phone; (310)312 8260 fax
mall: dcaiafa@caiafalaw. com

BN 200465
HERJ. MO OSOFF

42- 215 Washicn§icpn Street 2Slulite A- 37
345-1581- fax

aW.COI‘Il

Attorneys for Plaintiffs S'I`ACI CHESTER, et al.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION

Case No. 2:15-cv~04701-MWF-AGRX

PLAINTIFFS’ NOTICE OF
MOTION AND UNOPPOSED
MOTION FOR PRELIMINARY
APPROVAL OF CLASS ACTION
SETTLEMENT AND
CERTIFICATION OF
SETTLEMENT CLASS

Courtroom: 5A - First Street

Date: October 29, 2018
Time: 10:00 a.m.
Judge: Hon. Michael W. Fitzgerald

 

 

 

 

 

NOTICE OF MOTION AND MOTION FOR CLASS AC'I`ION SETTLEMENT

 

Cas

\OOO\]O\!J\.|>UJ[\.))-‘

NNNNI\)NNNN)-->-l»-‘)-)->-\»-¢>-¢»-d»-
OO\IO\Lh-BWN*""O\OOO\]O\U\-D~L»JN*_‘O

3 2:15-cv-O4701-I\/|WF-AGR Document 133 Filed 09/29/18 Page 2 of 2 Page |D #:3342

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE THAT on October 29, 2018, at 10:00 a.m., or as
soon thereafter as the matter may be heard, in Courtroom 5A of the United States
District Court for the Central District of California, Western Division, located at 350
West First Street, Los Angeles, California 90012, Plaintiffs Jose Jacobo and Theresa
Metoyer (collectively, “Plaintiffs”), Will, and hereby do, respectfully move this
Honorable Court for an order: (l) granting preliminary approval of the settlement
agreement Plaintiffs have executed with Defendant Ross Stores, Inc. (“Defendant”)
for $4,854,000 (l\/lerchandise Credit With cash redemption option, administrative
costs, attorneys’ fees and expenses, and incentive awards) pursuant to Fed. R. Civ.
Proc. 23(e); and, (2) certifying a class for settlement purposes pursuant to Fed. R.
Civ. Proc. 23(b)(3).

This Motion is unopposed by Defendant and is based upon this Notice of
Motion; Plaintiffs’ Memorandum of Points and Authorities In Support of Plaintiffs’
Unopposed Motion for Preliminary Approval of Class Action Settlement and
Certii`ication of Settlement Class; the Declaration of Christopher J. Morosoff in
support thereof; the Declaration of Douglas Caiafa in support thereof; the Declaration
of Julie N. Green in support thereof; the Declarations of Plaintiffs; all filed and
served concurrently herewith; as well as the pleadings and papers on file in this
action, argument of counsel, any other material Which may be submitted to the Court,

and any other evidence or argument the Court may consider.

Dated: September 18, 2018 Res ectfull submitted,
LA&’ OFF CE OF CHRISTOPHER J. MOROSOFF

By: /s/ Douglas Caiafa
Douglas Caiafa

Attomeys for Plaintiffs
JOSE JACOBO, et al.

_1_
NOTICE OF MOTION AND MOTION FOR CLASS AC'l`ION SETTLEMENT

 

 

 

 

